Schneider, Judge.
Sections 2506.01 to 2506.04, inclusive, Revised Code, afford an adequate remedy at law by way of appeal from a final order, adjudication or decision of an administrative board, so that the writ of prohibition will not issue at the instance of a party who alleges irregularities in the proceedings of such a board and an*62ticipates that such a board will deprive him of procedural and substantive rights.
Judgment affirmed.
Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert and Brown, JJ., concur.